Exhibit 10.2
 
LICENSE AGREEMENT
 
This License Agreement (this “Agreement”), effective as of the Closing Date, is
made and entered into by and between AIP Acquisition LLC, a limited liability
company organized under the laws of Delaware (“Licensor”), and Arbinet
Corporation, a Delaware corporation (“Licensee”).  Licensor and Licensee are at
times collectively referred to herein as “Parties” and individually as a
“Party.”
 
RECITALS
 
A.           The Parties entered into an Asset Purchase Agreement dated as of
February 11, 2011 (the “Asset Purchase Agreement”) by which Licensor purchased
from Licensee, among other things, a portfolio of patents and patent
applications set forth in Schedule A (the “Patent Portfolio”).
 
B.            The Parties are entering into this Agreement to set forth the
terms and conditions pursuant to which Licensor will license to Licensee certain
non-exclusive rights to the Licensed Patent Rights (defined below).
 
C.            Capitalized terms not defined herein shall have the meanings
ascribed to them in the Asset Purchase Agreement.
 
NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
subject to the terms and conditions hereof, the Parties, intending to be legally
bound, hereby agree as follows:
 
1.            DEFINITIONS
 
1.1           “Licensed Field of Use” means all uses anywhere in the world in
connection with products and services provided by Licensee and its Affiliates,
whether directly or through distributors.
 
1.2           “Licensed Patent Rights” means (i) the patents and patent
applications within the Patent Portfolio, (ii) all substitutions, continuations,
continuations-in-part, divisionals, supplementary protection certificates,
renewals, all letters patent granted thereon, and all reissues, reexaminations,
extensions, confirmations, revalidations, registrations, and patents of addition
thereof, (iii) all foreign equivalents to any of the foregoing, and (iv) the
associated rights to use any of the foregoing since the creation thereof.
 
1.3           “Licensed Product” means any product (or part thereof) or service
provided by Licensee and its Affiliates, whether directly or through
distributors, for which the making, using, practicing, selling, or performing
would, absent the license granted hereunder, infringe one or more claims of
patents of the Licensed Patent Rights.
 

--------------------------------------------------------------------------------


 
2.            LICENSE GRANT
 
2.1           License to the Licensed Patent Rights.  Subject to the terms and
conditions of this Agreement, Licensor hereby grants to Licensee and to
Licensee’s Affiliates a perpetual, irrevocable, world-wide, royalty-free,
non-exclusive, non-transferable (except in accordance with Section 8.5 hereof),
non-sub-licensable right and license, to the Licensed Patent Rights, to make,
have made, use, sell, offer to sell, lease, import, export, and market Licensed
Products in the Licensed Field of Use.
 
2.2           Exhaustion of Rights.  Licensee and its Affiliates may not grant
sub-licenses under the license granted above to any third party in connection
with the Licensed Field of Use.  Notwithstanding the above, for the avoidance of
doubt, third parties who purchase a Licensed Product from Licensee, its
Affiliates, or their distributors, shall automatically retain a non-exclusive
license to use the Licensed Product to the same extent as the Licensee,
Affiliate, or distributor from which it purchased the Licensed Product.
 
2.3           Release. Licensor and its Affiliates hereby release and forever
discharge Licensee, its Affiliates, and its respective directors, officers,
employees, predecessors, successors, assigns and other transferees and any
suppliers, and customers from any known or unknown claim based on any prior acts
of patent infringement and/or alleged patent infringement relating to the
Licensee or its Affiliates’ products and services arising under the Licensed
Patent Rights, whether such claims are now in existence or arise hereafter.
 
2.4           Covenant Not to Assert.  Licensor, and its Affiliates, successors
or assigns, directly or indirectly hereby covenant not to sue Licensee, its
Affiliates, or its respective directors, officers, employees, predecessors,
successors, assigns and other transferees for any claims under the Licensed
Patent Rights resulting from making, having made, using, practicing, offering to
sell, selling, leasing, importing, exporting, or marketing Licensee’s or its
Affiliates’ Licensed Products.
 
2.5           License Extended to Primus.  Licensor and Licensee acknowledge and
agree that, immediately upon the consummation of the Merger, Primus and each of
its Affiliates shall automatically be entitled to the same rights and benefits
as Licensee under this Agreement without any further action by Licensor,
Licensee or Primus or any of their respective Affiliates.  In furtherance of the
foregoing, and without limiting the foregoing, between the date of this
Agreement and the earlier of (a) consummation of the Merger and (b) termination
of the Merger Agreement, Licensor agrees that the provisions of Section 2.4
shall apply with respect to Primus and its Affiliates as though they were
Licensee and its Affiliates, respectively. For purposes of clarity, following
consummation of the Merger, if Licensee is no longer an Affiliate of Primus,
Primus and its Affiliates shall nevertheless have and retain the same rights and
benefits of Licensee under this Agreement as in effect on the date of this
Agreement.
 
-2-

--------------------------------------------------------------------------------


 
2.6           Covenant not to Challenge.  Licensee and its Affiliates hereby
covenant not to challenge the validity of any claim in the Patent Portfolio
before any Governmental Entity, nor participate in any proceeding or otherwise
cooperate with any Person in attempting to do so.  In the event that Licensee,
one of its Affiliates, or any assignee of Licensee (as set forth in Section
8.5),  breach this Section 2.6, Licensee, such Affiliate, or such assignee, as
the case may be, shall be liable to Licensor for actual damages plus reasonable
attorneys’ fees.
 
2.7           Marking.  Licensee shall use commercially reasonable efforts to
affix and cause its Affiliates to affix on the Licensed Products (to the extent
reasonably possible), and the Licensed Products’ user-accessible and viewable
software, a label or statement indicating that the Licensed Products are
manufactured, sold, or provided under license from Licensor and any of the
Licensed Patents that may be designated from time to time by Licensor, or any
other reasonable marking requirements consistent with the then-current law on
patent marking.
 
3.            PATENT PROSECUTION AND RIGHTS
 
3.1           Patent Prosecution and Rights.  Licensor shall have the right to
control the prosecution and maintenance of the Patent Portfolio in its sole
discretion and at its cost.
 
4.            CONFIDENTIALITY
 
4.1           Confidential Information.  All information relating to this
Agreement or the Asset Purchase Agreement, that is disclosed by one Party to the
other Party during the term of this Agreement (excluding the copies provided
under Section 2.1(a)(ii) of the Asset Purchase Agreement), is confidential
information except to the extent that such information:
 
(a)           was known or used by the receiving Party prior to its date of
disclosure by the disclosing Party to the receiving Party;
 
(b)           either before or after the date of the disclosure to the receiving
Party is lawfully disclosed to the receiving Party by sources other than the
disclosing Party rightfully in possession of such information;
 
(c)           either before or after the date of the disclosure to the receiving
Party becomes published or generally known to the public through no fault or
omission on the part of the receiving Party; or
 
(d)           is required to be disclosed by the receiving Party to comply with
applicable laws or regulations, to defend or prosecute litigation or to comply
with legal process, provided that the receiving Party provides prior written
notice of such disclosure to the disclosing Party with reasonably sufficient
time to enable the disclosing Party to take action to prevent such disclosure;
and only discloses such information of the other Party to the extent necessary
for such legal compliance or litigation purpose.
 
Confidential information shall not be used by the receiving Party except in
connection with the activities contemplated by this Agreement, shall be kept
secret and maintained in the strictest confidence by the receiving Party, and
shall not, except with the express prior written consent of the disclosing
Party, or as otherwise permitted herein, directly or indirectly disclose,
communicate or divulge to any other person, firm, or agency, governmental or
private, or use for the benefit of any third party, or use for the benefit of
itself otherwise than in connection with the activities contemplated
hereunder.  Each Party shall be entitled to share confidential information with
its Affiliates, and the Party’s and its Affiliates’ respective assigns.  Each
Party shall remain responsible for any failure by its and its Affiliates’ and
assigns’ respective employees, consultants and advisors to treat confidential
information as required herein.
 
-3-

--------------------------------------------------------------------------------


 
5.            REPRESENTATIONS AND WARRANTIES OF LICENSEE
 
Licensee hereby represents and warrants to Licensor as follows:
 
5.1           Existence, Good Standing and Power.  Licensee is a corporation
validly existing and in good standing under the laws of the State of
Delaware.  Licensee has all requisite power and authority to execute and deliver
this Agreement and the other documents and instruments to be executed and
delivered by such Licensee and to perform its obligations hereunder and
thereunder.
 
5.2           Authority.  The execution, delivery and performance of this
Agreement and the consummation by Licensee of the transactions contemplated
hereby have been duly authorized by all necessary corporate action on the part
of Licensee.
 
5.3           Execution and Binding Effect.  This Agreement has been duly and
validly executed and delivered by Licensee, and constitutes a valid and legally
binding obligation of Licensee and enforceable against it in accordance with its
respective terms, subject, however, to the effects of bankruptcy, insolvency,
reorganization, moratorium and other similar laws affecting creditors’ rights
generally and to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).
 
5.4           Third Party Approvals.  The execution, delivery and performance by
Licensee of this Agreement and the transactions contemplated hereby do not
require any consents, waivers, authorizations or approvals of, or filings with,
any third person or party, which have not been obtained by Licensee.
 
6.            REPRESENTATION AND WARRANTIES OF LICENSOR
 
Licensor hereby represents and warrants to Licensee as follows:
 
6.1           Existence, Good Standing and Power.  Licensor is a limited
liability company validly existing and in good standing under the laws of the
State of Delaware and has all requisite power and authority to conduct its
business as presently conducted, to execute and deliver this Agreement and the
other documents and instruments to be executed and delivered by Licensor
pursuant hereto and to perform its obligations hereunder and thereunder.
 
-4-

--------------------------------------------------------------------------------


 
6.2           Authority.  The execution, delivery and performance of this
Agreement and the consummation by Licensor of the transactions contemplated
hereby have been duly authorized by all necessary corporate or company action on
the part of Licensor.
 
6.3           Execution and Binding Effect.  This Agreement has been duly and
validly executed and delivered by Licensor and constitutes a valid and legally
binding obligation of Licensor, enforceable against Licensor in accordance with
its terms, subject, however, to the effects of bankruptcy, insolvency,
reorganization, moratorium and other similar laws affecting creditors’ rights
generally and to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).
 
6.4           Third Party Approvals.  The execution, delivery and performance by
Licensor of this Agreement and the transactions contemplated hereby do not
require any consents, waivers, authorizations or approvals of, or filings with,
any third person or party, which have not been obtained by the Licensor.
 
7.            TERM
 
7.1           Term. This Agreement shall terminate on, but not before, the last
expiration or abandonment of the last claim of any issued patent or patent
application within the Licensed Patent Rights.
 
8.            GENERAL
 
8.1           Recitals.  The recitals set forth in this Agreement are an
integral part of this Agreement, and are incorporated herein by reference as a
substantive portion of this Agreement.
 
8.2           Expenses.  Except as set forth in this Agreement and whether or
not the transactions contemplated hereby are consummated, each Party shall bear
all costs and expenses incurred or to be incurred by such Party in connection
with this Agreement and the consummation of the transactions contemplated
hereby.
 
8.3           Notices.  Unless otherwise provided herein, any notice, request,
instruction or other document to be given hereunder by any Party to any other
Party shall be in writing and shall be delivered in person or by courier, or by
a PDF attachment to an e-mail communication or by a facsimile transmission (with
such a PDF attachment or facsimile transmission of a notice confirmed by sending
a copy of such notice, request, instruction or other document by certified mail,
return receipt requested) or mailed by certified mail, postage prepaid, return
receipt requested (such mailed notice to be effective on the date such receipt
is acknowledged), as follows:
 
-5-

--------------------------------------------------------------------------------


 
If to Licensee:
 
Arbinet Corporation
460 Herndon Parkway, Suite 150
Herndon, Virginia 20170
Attention: General Counsel
Telephone:  (703) 650-4240
Fax: (703) 650-4295
E-mail: chill@arbinet.com
 
with a copy, which shall not constitute notice, to:
 
Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.
701 Pennsylvania Ave., NW, Suite 900
Washington, DC 20004
Attention: Kemal Hawa
Telephone: (202) 434-7363
Fax: (202) 434-7400
E-mail: KHawa@mintz.com
 
Primus Telecommunications Group, Incorporated
7901 Jones Brach Drive, Suite 900
McLean, Virginia 22102
Attention: General Counsel
Telephone:  (703) 650-5421
E-mail: tdhickey@primustel.com
 
If to Licensor:
 
AIP Acquisition LLC
c/o Remus Holdings, LLC
2200 Fletcher Avenue
5th Floor
Fort Lee, NJ  07024
Telephone:  (201) 592-0742
e-mail:  philm@pure1.com
 
with a copy, which shall not constitute notice, to:
 
Pearl Cohen Zedek Latzer LLP
1500 Broadway, 12th Floor
New York, NY 10016
Attention: Guy Yonay
Telephone: (646) 878-0808
Email: GuyY@pczlaw.com

 
-6-

--------------------------------------------------------------------------------


 
or to such other place and with such other copies as either Party may designate
as to itself by written notice to the other Party.  Rejection, any refusal to
accept or the inability to deliver because of changed address of which no notice
was given shall be deemed to be receipt of the notice as of the date of such
rejection, refusal or inability to deliver.
 
8.4           Choice of Law; Governing Law; Jurisdiction and Venue.  This
Agreement shall be governed by, and construed in accordance with, the laws of
the State of Delaware applicable to contracts executed in and to be performed in
that state. All actions and proceedings arising out of or relating to this
Agreement shall be heard and determined by the Delaware Court of Chancery or a
federal district court located in Delaware. Each of the Parties hereby
irrevocably and unconditionally consents to submit to the exclusive jurisdiction
of the Delaware Court of Chancery or a federal district court located in
Delaware for any litigation arising out of or relating to this Agreement and the
transactions contemplated hereby (and agrees not to commence any litigation
relating thereto except in such court), waives any objection to the laying of
venue of any such litigation in the Delaware Court of Chancery or a federal
district court located in Delaware, agrees not to plead or claim that such
litigation brought therein has been brought in any inconvenient forum and
consents to service of process in such action being given in accordance with the
notice provisions hereof.
 
8.5           Assignment; the Agreement.  
 
(a)           Licensee may not assign or transfer this Agreement in whole or in
part without the express written consent of the Licensor and any such assignment
or transfer (or attempt to so assign or transfer) shall be null and void, except
as otherwise expressly set forth in Section 8.5(b) below.
 
(b)           Licensee and Primus (as to Primus, once the Merger has been
consummated) may assign and transfer the rights and obligations under Article 2
of this Agreement (other than Section 2.5), to accomplish the following, but
only as follows:
 
(i)           In the event that Primus sells all or substantially all of the
stock or assets of its Canadian business operations (“Primus Canada”), whether
through merger, consolidation, or otherwise, then such Article 2 rights and
obligations shall only with respect to those patents of Licensor issued under
the laws of Canada (as identified in Schedule A), 1) continue to apply to the
products and services of Primus Canada and such sold assets, both prospectively
and retroactively; and 2) apply to the entity that acquires Primus Canada or
such assets, and such entity’s Affiliates, both prospectively and retroactively;
 
(ii)           In the event that Primus sells all or substantially all of the
stock or assets of its Australian business operations (“Primus Australia”),
whether through merger, consolidation, or otherwise, then such Article 2 rights
and obligations shall only with respect to those patents of Licensor issued
under the laws of Australia (as identified in Schedule A), 1) continue to apply
to the products and services of Primus Australia and such sold assets, both
prospectively and retroactively; and 2) apply to the entity that acquires Primus
Australia or such assets, and such entity’s Affiliates, both prospectively and
retroactively;
 
-7-

--------------------------------------------------------------------------------


 
(iii)           In the event of a sale of all or substantially all of the stock
or assets of Primus, whether through merger, consolidation, or otherwise, then
such Article 2 rights and obligations shall continue to apply to the products
and services of Primus and such sold assets, both prospectively and
retroactively, but shall not apply to the entity and its Affiliates that
acquires Primus; provided, however, that Licensor hereby covenants and agrees
that, upon request, Licensor shall enter into good faith negotiations with the
acquirer of Primus or such assets to enter into a royalty-bearing license
agreement with such acquirer pertaining to such unlicensed products and
services;
 
(iv)           In the event of a sale of all or substantially all of the stock
or assets of Arbinet, as a wholly owned subsidiary of Primus subsequent to the
consummation of the Merger, whether through merger, consolidation, or otherwise,
then such Article 2 rights and obligations shall continue to apply to the
products and services of Arbinet and such sold assets, both prospectively and
retroactively, but shall not apply to the entity and its Affiliates that
acquires Arbinet; provided, however, that Licensor hereby covenants and agrees
that, upon request, Licensor shall enter into good faith negotiations with the
acquirer of Arbinet or such assets, to enter into a royalty-bearing license
agreement with such acquirer pertaining to such unlicensed products and
services;
 
(v)           In the event of a sale of 1) Primus’ wholesale line of business,
2) Primus’ retail line of business, or 3) Primus’ Lingo line of business (each
individually referred to herein as a “Substantial Business Line”), then such
Article 2 rights and obligations shall continue to apply to the products and
services of the applicable Substantial Business Line, but shall not apply to the
entity and its Affiliates that acquires the Substantial Business Line; provided,
however, that Licensor hereby covenants and agrees that, upon request, Licensor
shall enter into good faith negotiations with the acquirer of the Substantial
Business Line to enter into a royalty-bearing license agreement with such
acquirer pertaining to such unlicensed products and services;
 
(c)           Notwithstanding any of the foregoing, any acquirer that is an
assignee of this Agreement shall not be able, in turn, to further assign this
Agreement or any rights hereunder.
 
(d)           Within 30 days after any assignment is made pursuant to this
Section 8.5, Licensee or Primus, as the case may be, shall notify Licensor of
such assignment.  Subject to the foregoing, the terms and conditions of this
Agreement shall be binding upon and inure to the benefit of the successors and
assigns of the Parties.
 
(e)           Licensor acknowledges and agrees that, in the event of a sale of
all or substantially all of the stock or assets of Primus Canada, Primus
Australia, or Arbinet, or of a Substantial Business Line, the provisions of
Article 2 shall continue to apply to the business and operations of Primus and
its Affiliates being retained.
 
(f)           Licensor, in its sole discretion, shall have the right to assign
this Agreement as a matter of right; provided, however, that Licensor, prior to
any such assignment, shall enter into an agreement with such assignee, pursuant
to which such assignee agrees to be bound by the terms of this Agreement, and
Licensor shall provide to Licensee and Primus prompt notice of such assignment.
 
-8-

--------------------------------------------------------------------------------


 
8.6           Waiver of Jury Trial.  EACH OF THE PARTIES HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ALL RIGHTS OF TRIAL BY JURY IN
ANY ACTION, PROCEEDING, OR COUNTERCLAIM (WHETHER BASED UPON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER
TRANSACTIONS CONTEMPLATED HEREBY.
 
8.7           Entire Agreement:  Amendments and Waivers.  This Agreement
constitutes the entire agreement between the Parties pertaining to the subject
matter hereof and supersedes all prior agreements, understandings, negotiations,
and discussions, whether oral or written, of the Parties.  Except as set forth
herein or in any certificate delivered pursuant hereto, no Party (or any
employee or agent thereof) makes any representation or warranty, express or
implied, to any other Party with respect to this Agreement or the transactions
contemplated hereby.  No supplement, modification or waiver of this Agreement
(including, without limitation, any schedule hereto) shall be binding unless the
same is executed in writing by all Parties.  No waiver of any of the provisions
of this Agreement shall be deemed or shall constitute a waiver of any other
provision hereof (whether or not similar), and no such waiver shall constitute a
continuing waiver unless otherwise expressly provided.
 
8.8           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Delivery of an executed
counterpart of a signature page to this Agreement by telecopy or by an email
attachment shall be as effective as delivery of a manually executed counterpart
of this Agreement.  In proving this Agreement, it shall not be necessary to
produce or account for more than one such counterpart signed by the Party
against whom enforcement is sought.
 
8.9           Invalidity.  If any one or more of the provisions contained in
this Agreement, or in any other instrument referred to herein, shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, the
Parties shall use their reasonable efforts, including, but not limited to, the
amendment of this Agreement, to ensure that this Agreement shall reflect as
closely as practicable the intent of the Parties on the date hereof.
 
8.10           Headings.  The headings of the Articles and Sections herein are
inserted for convenience of reference only and are not intended to be a part of,
or to affect the meaning or interpretation of, this Agreement.
 
8.11           Specific Performance.  Each of the Parties acknowledges that the
other Party would be irreparably damaged in the event any of the provisions of
this Agreement were not performed in accordance with its specific terms or were
otherwise breached.  Accordingly, each of the Parties shall be entitled to an
injunction or injunctions to prevent breaches of the provisions of this
Agreement and to enforce specifically this Agreement and the terms and
provisions thereof in any action instituted in any court of the United States or
any state thereof having subject matter jurisdiction, in addition to any other
remedy to which the Parties may be entitled, at law, in equity or pursuant to
this Agreement.
 
-9-

--------------------------------------------------------------------------------


 
8.12           Counting.  If the due date for any action to be taken under this
Agreement (including, without limitation, the delivery of notices) is not a
Business Day, then such action shall be considered timely taken if performed on
or prior to the next business day following such due date.
 
8.13           Schedules.  The Schedules attached to, delivered with and
identified in this Agreement are a part of this Agreement the same as if fully
set forth herein and all references herein to any Section of this Agreement
shall be deemed to include a reference to any Schedule named therein.
 
8.14           Preparation of this Agreement.  Licensor and Licensee hereby
acknowledge that  (a) Licensor and Licensee jointly and equally participated in
the drafting of this Agreement and all other agreements contemplated hereby, (b)
both Licensor and Licensee have been adequately represented and advised by legal
counsel with respect to this Agreement and the transactions contemplated hereby,
and (c) no presumption shall be made that any provision of this Agreement shall
be construed against either Party by reason of such role in the drafting of this
Agreement and any other agreement contemplated hereby.
 
8.15           Severability.  If any provision of this Agreement, or the
application thereof, becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement shall
continue in full force and effect and shall be interpreted so as reasonably to
effect the intent of the Parties hereto.  The Parties hereto shall use all
reasonable efforts to replace such void or unenforceable provision of this
Agreement with a valid and enforceable provision that shall achieve, to the
extent possible, the economic, business and other purposes of such void or
unenforceable provision.
 
8.16           Express Third-Party Beneficiary.  Licensor and Licensee
acknowledge and agree that Primus shall be an express third-party beneficiary of
the provisions of Section 2.5 of this Agreement.
 
[Signature Page Follows]
 
-10-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be
executed, effective as of the Closing Date, by their duly authorized
representatives.
 
LICENSOR:  AIP ACQUISITION LLC
     
By:
/s/ Karen Singer
       
Name:
Karen Singer
       
Title:
Manager
             
LICENSEE:  ARBINET CORPORATION
     
By:
/s/ Shawn F. O’Donnell
       
Name:
Shawn F. O’Donnell
       
Title:
Chief Executive Officer and President
 

 

--------------------------------------------------------------------------------


 